DETAILED ACTION
Status of Application
The amendments and response filed 22 December 2020 are acknowledged and are considered in their entirety.  Claims 1, 3, 4, 8, 9, 14-17, 34 and 36 are cancelled. Claims 55-62 are new.  Thus, claims 37-41, 44, 49, 51 and 54-62 are pending; Claim 56 is withdrawn from consideration as being drawn to non-elected subject matter.  Said claim is commensurate with non-elected Group IV, drawn to methods of reducing blood glucose by administering compositions comprising Eno1 nucleic acids.  Thus, claims 37-41, 44, 49, 51, 54-55 and 57-62 are subject to examination on the merits.
It is noted, the claims recite Eno1 and the specification makes clear this can mean either a polypeptide or nucleic acid.  Applicants have elected Eno1 polypeptide and this should be accurately reflected in the claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 has been considered by the examiner.


Withdrawal of Previous Rejections/Objections
The objection to the specification for having multiple embedded hyperlinks is withdrawn in view of the amendments to said specification.  

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Non-Provisional:
Claims 37-41, 44, 49, 51 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,188,707. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to methods of: decreasing blood glucose in a subject (claim 37); increasing glucose tolerance in a subject (claim 38); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 39); treating diabetes in a subject (claim 40); and improving blood glucose level control in a subject with abnormal blood glucose level control, all by administering to the subject(s) a pharmaceutical composition comprising an enolase 1 polypeptide, or fragment thereof, and a muscle targeting peptide.  Various dependent claims define the subject as human (claim 54) and the routes of administration being intramuscular, intravenous or subcutaneous (claim 51). 
	The claims to the ‘707 patent in their broadest are drawn to a pharmaceutical composition comprising enolase 1, or fragment thereof and a muscle targeting peptide which are in complex with one another, wherein the muscle targeting peptide is selected from a smooth muscle targeting peptide, skeletal muscle targeting peptide or both.  
	Therefore it would have been obvious to one skilled in the art to utilize the product as claimed in the ‘707 patent in the methods of treating various glucose impaired subjects because the instant claims because they utilize nearly the exact same composition (e.g. the claims are related by product and product of using the product).  
MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  It is established that the process of making/using and product made/used are subject to obvious-type double patenting if no restriction requirement was made, or even if the first claims presented were drawn strictly only to the product or only the methods, the later filed application is still subject to non-statutory double patenting.  See Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, (Fed. Cir. 2003), Pfizer v. Teva, 518 F.3d 1353 (Fed Cir. 2008) and Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).


Applicant’s Response and Examiner’s Rebuttal:
	Applicants traverse this rejection and state essentially that because there was a restriction in the parent application between the allowed product and the instant process of using said product claims (e.g. 14596207 which is now US patent 10188707) that the nonstatutory double patenting rejection is not permissible.  See Remarks, pp. 7-9.
	The Examiner has considered Applicants remarks and agrees that a restriction requirement was indeed made in the parent application between the allowed product very clear that safe harbor under 35 U.S.C. 121 only applies to Divisional applications.  “The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).”  (MPEP 804.01, fifth sentence).   
Here, Applicants have voluntarily filed the instant application as a Continuation application and there is no safe harbor in continuing applications, even if a restriction requirement was made in the parent.  Applicants can rectify this by updating the continuity to accurately reflect that the instant application is a DIV rather than a CON by submitting an updated Application Data Sheet.  However, for now, the instant rejection of record is maintained.

Claims 37-41, 44, 49, 51 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,188,708 in view of Wood et al. (US 2011/0130346 – cited on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to methods of: decreasing blood glucose in a subject (claim 37); increasing glucose tolerance in a subject (claim 38); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 39); treating diabetes in a subject (claim 40); and improving blood glucose level control in a subject with abnormal blood glucose level control, all by 
	The claims to the ‘708 patent in their broadest are drawn methods of: decreasing blood glucose in a subject (claim 1); increasing glucose tolerance in a subject (claim 2); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 3); treating diabetes in a subject (claim 4) such as type 2 or type 1 or prediabetes (claims 5-6); and improving blood glucose level control in a subject with abnormal blood glucose level control (claim 8), all by administering to the subject(s) a pharmaceutical composition comprising an enolase 1 polypeptide, or fragment thereof,.  Various dependent claims define the subject as human (claim 18) and the routes of administration being intramuscular, intravenous or subcutaneous (claim 15).  In addition, dependent claim 9 recites that the glucose flux in a skeletal muscle cell of the subject is increased.
	  Thus, the difference between the patented claims and the instant claim is the instant claims include a muscle targeting peptide.  However, given that claim 9 of the patented claims specifically recites that the location of the increased blood glucose flux is skeletal muscle cells (and the goal of the method(s) is to decrease the blood glucose), then it would have been obvious to one skilled in the art to include a muscle targeting peptide, such as a skeletal muscle targeting peptide, in the methods of ‘708 patent, which would make the claims of the instant application and the patented claims ‘708 directly overlap in scope.  Claim 9 of the patented claims provide the motivation to 
MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicants have requested that the instant rejection be held in abeyance until such time as allowable subject matter is identified.  
	Said request is acknowledged.  The rejection of record is maintained.  

Provisional:
Claims 37-41, 44, 49, 51 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 11, 12, 21, 29 and 61-64 of copending Application No. 15/213,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to methods of: decreasing blood glucose in a subject (claim 37); increasing glucose tolerance in a subject (claim 38); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 39); treating diabetes in a subject (claim 40); and improving blood 
	The claims to the ‘300 application in their broadest are drawn to an Eno1 molecule comprising an Eno1 polypeptide and muscle targeting peptide, wherein the two are covalently attached and the Eno1 molecule has at least 90% of the activity of a purified endogenous human Eno1 polypeptide (claim 1).  Additional claims (withdrawn) are drawn to methods of: decreasing blood glucose in a subject (claim 61); increasing glucose tolerance in a subject (claim 62); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 63); treating diabetes in a subject (claim 64), all by administering to the subject(s) a pharmaceutical composition comprising an enolase 1 polypeptide, or fragment thereof, and a muscle targeting peptide, wherein the Eno1 molecule has at least 90% of the activity of a purified endogenous human Eno1 polypeptide.  
	Therefore it would have been obvious to one skilled in the art to utilize the product as claimed in the ‘300 application in the methods of treating various glucose impaired subjects because the instant claims because they utilize nearly the exact same composition (e.g. the claims are related by product and product of using the product).  It would be beneficial to one skilled in the art to utilize an Eno1 having a high activity as in the ‘300 application in the instant methods as this would only serve to improve the instant methods.  In addition, the methods as claimed overlap for the same reasons and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Response and Examiner’s Rebuttal:
	Applicants traverse the rejection of record and state that the ‘300 application is a later filed application.  As noted, MPEP 804(I)(B)1) states that if a the only rejection remaining in the earlier filed application of the two pending application, the Examiner should withdrawn the earlier filed application to issue as a patent without the need of a terminal disclaimer when the later filed application is rejectable on other grounds (See Remarks, p. 9 citing MPEP 804(I)(B)(1)).
	The Examiner has considered Applicants request, however, as noted in MPEP 804(I)(B)(1)(b)(i), the rejection should be withdrawn when said rejection is the only remaining rejection of record.  Here there are remaining rejections of record and as such, the instant rejection is maintained for now.  

Claims 37-41, 44, 49, 51 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 11, 22-24, 30-34, 43, 54, 55-60 and 69 of copending Application No. 15/190,126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.

The claims to the ‘126 application in their broadest are drawn to a method of treating obesity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a composition comprising Eno1 polypeptide or a fragment thereof, thereby treating obesity in the subject (claim 1); and a method of reducing body weight in a subject afflicted with an overweight condition, comprising administering to the subject a therapeutically effective amount of a composition comprising Eno1 polypeptide or a fragment thereof, thereby reducing body weight in the subject.  Dependent claims are drawn to that the subjects suffer from type 2 diabetes, type 1 diabetes, or pre-diabetes (claim 2); wherein the subject has any one or more of elevated blood glucose, decreased glucose tolerance, decreased insulin sensitivity and/or insulin resistance, diabetes, elevated Hb1Ac level, and abnormal blood glucose level control (claim 22, 53); specifically selecting a subject having any one or more of obesity, elevated blood glucose, decreased glucose tolerance, decreased insulin sensitivity and/or insulin resistance, diabetes, elevated Hb1Ac level, and abnormal 
Thus the claims to the ‘126 application differ from the instant claims in the preamble by claiming a method of treating obesity or reducing body weight in subjects by administering an Eno1 polypeptide or fragment thereof.  However, they directly overlap with instant claims when the dependent claims are taken into consideration by specifically selecting those subjects having any one or more of: elevated blood glucose, decreased glucose tolerance, decreased insulin sensitivity and/or insulin resistance, diabetes, elevated Hb1Ac level, and abnormal blood glucose level control, which are the same conditions exact being treated in the instant claims by administering the exact same Eno1 polypeptide or fragment thereof.  In addition, they also directly overlap with the instant claims by also including a muscle targeting peptide with the Eno1 polypeptide or fragment thereof to be administering in the same manner, e.g. intramuscular, intravenous or subcutaneous and also both sets of claims also treating human subjects.  
As such, the claims overlap to such an extent to obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Response and Examiner’s Rebuttal:
	Applicants traverse the rejection of record and state that the ‘126 application is a later filed application.  It is requested that said rejection be withdrawn once the present claims are otherwise bound allowable, citing the same rationale and reasons for the ODP rejection over the ‘300 application above.
	The Examiner has considered Applicants request, however, as noted in MPEP 804(I)(B)(1)(b)(i), the rejection should be withdrawn when said rejection is the only remaining rejection of record.  Here there are remaining rejections of record and as such, the instant rejection is maintained for now.  


Claims 37-41, 44, 49, 51 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,8-9,13-15, 17-20, 26-27, 41, 43, 46 and 81-83 of copending Application No. 16/202,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to methods of: decreasing blood glucose in a subject (claim 37); increasing glucose tolerance in a subject (claim 38); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 39); treating diabetes in a subject (claim 40); and improving blood glucose level control in a subject with abnormal blood glucose level control, all by administering to the subject(s) a pharmaceutical composition comprising an enolase 1 
The claims to the ‘289 application are drawn to a pharmaceutical formulation comprising Eno1 polypeptide or fragment thereof, (claims 1 and 3) which is human Eno1 (claim 4) and further comprises a muscle targeting moiety, specifically a skeletal muscle targeting moiety, wherein the moiety is in complex with Eno1 or the fragment thereof, (claims 13-15).  Additional claims define the pharmaceutical composition is prepared for the routes of administration being intramuscular, intravenous or subcutaneous (claim 19).  The claims are also drawn to methods of treating diabetes by administering Eno1 or a fragment thereof by routes of administration being intramuscular, intravenous or subcutaneous (claims 26, 27, 43, 82), wherein the subject is human (claims 46 and 83).  
Thus, on the one hand, it would have been obvious to one skilled in the art to utilize the product as claimed in the ’289 application in the methods of treating various glucose impaired subjects because the instant claims because they utilize nearly the exact same composition of a Eno1 polypeptide or fragment thereof which further includes a muscle targeting peptide (e.g. the claims are related by product and product of using the product).  In addition, the method claims overlap because they are drawn to methods of treating the same patient population, e.g. those having diabetes by administering the same Eno1 polypeptide composition or fragments thereof by the same route of administration.  It would be obvious to include the muscle targeting peptide as is claimed in the product composition.  


Applicant’s Response and Examiner’s Rebuttal:
	Applicants have requested that the instant rejection be held in abeyance until such time as allowable subject matter is identified.  
	Said request is acknowledged.  The rejection of record is maintained.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        18 February 2021